DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-9, 13, 15-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi (US 2011/0181119).
With respect to claim 1, Ishibashi discloses a wireless power transfer system (fig 8-12; par 44, 105-149) comprising: 
a wireless power transmitter (2) including: 
an inverter (5-6) having an input configured to receive an input DC voltage and an output configured to provide an output AC voltage as a plurality of bursts (par 44; “controls an interval at which the power primary inductor 9 is excited”); 
a transmit coil (9) coupled to an output of the inverter to receive the plurality of bursts; and 
a wireless power receiver including: 
a receiver coil (15) configured to magnetically couple to the transmit coil such that the plurality of bursts induce a corresponding AC voltage across the receiver coil; 
a rectifier (39, 11) having an input coupled to the receiver coil to receive the corresponding AC voltage from the receiver coil and an output configured to deliver a DC output voltage to a load (L); 
wherein the wireless power receiver further comprises burst request pulse generation circuitry (12-14) configured to operate the rectifier so as to deliver a burst request pulse to the wireless power transmitter via magnetic coupling between the receiver coil and the transmit coil (par 126); and 
wherein the wireless power transmitter further comprises inverter control circuitry configured to sense the burst request pulse and, in accordance with sensing the burst request pulse, trigger the inverter to deliver an AC voltage burst (par 127-131).  
Ishibashi discloses a wireless power transmitter that includes an inverter that outputs AC power in “intervals” (par 44). These intervals are interpreted as “bursts”.  Ishibashi also discloses a wireless power receiver that sends a burst request (by operating switch 39).  The Ishibashi transmitter then adjusts the period of excitation in response to the request. 
With respect to claim 2, Ishibashi discloses the burst request pulse generation circuitry comprises circuitry (12) configured to detect a valley of the DC output voltage and trigger one or more switching devices in the rectifier to couple the DC output voltage across the receiver coil (par 124).  Detecting when load voltage “is decreased lower than the lower limit voltage threshold” is interpreted as the detection of a “valley” (a low voltage surrounded by higher ones).
With respect to claim 4, Ishibashi discloses the inverter control circuitry comprises a burst request pulse sense and damping controller (8) configured to detect the burst request pulse and initiate switching of the inverter in response thereto, and a controller (7) configured to determine one or more inverter switching parameters and provide those parameters to the burst request pulse sense and damping controller.  
The claim only assigns one functionality to each of these circuits.  The burst request pulse sense and damping controller is “configured to detect the burse request pulse and initiate switches of the inverter”.  This circuit has no “damping” functionality and it is unclear what it “controls”.  The controller is only responsible for determining an inverter switching pattern and then sending it to the burst request pulse sense and damping controller (which, in turn, is not defined as having any use for this information). 
Ishibashi’s circuit (7) is interpreted as the controller, because it sends a parameter to 8.  Meanwhile, circuit 8 is interpreted as the burst request pulse sense and damping controller because it sends switching parameters to the inverter (to control the interval duration within item 6).
With respect to claim 5, Ishibashi discloses one or more inverter switching parameters include one or more off time thresholds and one or more corresponding on times for the inverter (par 130-131).  The controller determines that the receiver voltage has dropped below a threshold and, in response, increases the interval (burst length) of wireless power transmission.  It does so by “one or more corresponding on times” of the inverter, as the beginning of one of the Ishibashi intervals is an “on time”.
With respect to claims 8-9, Ishibashi discloses the wireless power transmitter, as discussed above in the art rejections of claims 1 and 4, respectively.  
With respect to claim 13, Ishibashi discloses the control circuitry is configured to switch one or more switching devices of the inverter to recover residual energy stored in a resonant tank of the inverter at the end of a burst (see below).  
Ishibashi discloses its inverter is built using switches.  Thus, at the end of any burst/interval, there will inherently be one last switch on-time.  This is interpreted as being the control circuitry configured to switch one switching device of the inverter.  The rest of the claim recites the benefit of such a switch – as Ishibashi anticipates the structure of claim 8, it is interpreted as producing the same benefits.  
With respect to claims 15-16, Ishibashi discloses the wireless power receiver, as discussed above in the art rejections of claims 1-2, respectively.  
With respect to claim 19, Ishibashi discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejection of claim 1. 
With respect to claim 20, Ishibashi discloses the burst of AC voltage has an adaptive constant on time (par 44; the adjustable length of the Ishibashi interval give it an “adaptive constant on time”).
With respect to claim 21, Ishibashi discloses the adaptive constant on time is determined by control circuitry in the wireless power transmitter (see fig 8-9), responsive at least in part to a time between burst request pulses (par 125-126).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of KR 2020077082 (“KR”).
Ishibashi discloses a rectifier (11) and a switch (39) to communicate through impedance modulation.  Ishibashi does not expressly disclose a full-bridge rectifier or that the communication is achieved with two switches in parallel to two of the diodes of the rectifier. 
KR discloses a wireless power receiver (fig 4; par 113-128) comprising a full-bridge rectifier (520) comprising a plurality of diodes (D1-D4) and the one or more switching devices include a first switching device (S1) coupled in parallel with one of the plurality of diodes and a second switching device (S2) coupled in parallel with another of the plurality of diodes.  KR discloses that its switches control load modulation (par 121-123) in order to communicate with a transmitter. 
Ishibashi and KR are analogous because they are from the same field of endeavor, namely load modulation switching circuits.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Ishibashi’s switch and rectifier to be a full-bridge with two switches, as taught by KR.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B). 
Further support for the modification can be found in that claim 3 only names the switches and their location. These switches have no functionality. There are no claimed limitations that explicitly tie the on/off states of the two switches to the “burst request pulse generation circuitry” of claim 1.
Claims 6-7, 11-12, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi.
With respect to claims 6, 11 and 18, Ishibashi discloses an embodiment with out-of-band communication (fig 1).  In this embodiment, Ishibashi discloses a communications transmitter (14 and/or 16) configured to communicate data representing one or more of output voltage (sensed at 12), output voltage ripple, and output current; and the wireless power transmitter further comprises a communications receiver (10) configured to receive the data from the communications transmitter.  
The Applicants should note the following issue with “configured to”.  This is a structural limitation directed to the functionality that a structure can accomplish without further modifications.  A chair is configured to be used as a step stool, as I can stand on my chair without having to physically modify the chair first.  A communications transmitter is a device that can send data (presumably wirelessly).  The type of data that it sends is irrelevant to the structure of the transmitter.  The phrase “configured to communicate output voltage” and “configured to communicate output voltage ripple” does not change the claim scope by defining different structure.  No changes are required to be made to the communications transmitter to send one type of data versus another. 
The Examiner also notes that the claim does not recite any sensors/monitors to collect the data.  The configuration to send certain data does not require that those specific data points are actually cited in the prior art (even though Ishibashi does disclose output voltage). 
Ishibashi discloses that the communications transmitter is a separate embodiment from the switch-based burst request (fig 8) cited against claim 1.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to combine the communication formats taught by Ishibashi in figure 8 (in-band) with figure 1 (out-of-band).  The motivation for doing so would have been the combination of prior art elements according to known methods to yield predictable results.  MPEP §2143(A).
Further support for the modification can be found in that the claim only broadly recites what the communications transmitter is configured to send.  There is no functionality associated with the transmitter (it does not collect data, it does not actually send the data to the transmitter, and the transmitter does not actually act on the received data).
With respect to claims 7 and 12, Ishibashi discloses the communications receiver is coupled to the inverter control circuitry (see fig 1); and the controller is configured to update the one or more inverter switching parameters responsive at least in part to the received data representing one or more of output voltage, output voltage ripple, and output current from the communications transmitter (see figure 1).  In figure 1, the Ishibashi burst request is sent via the communications transmitter.  This means that the Ishibashi transmitter updates the inverter switch timing (longer/shorter excitation intervals) in response to the received data (i.e. is the rectified voltage above/below the threshold). 
With respect to claim 22, Ishibashi discloses the adaptive constant on time is determined by the control circuity further responsive at least in part to at least one of an output voltage (sensed in figure 1, item 12), output voltage ripple, and load current received by the control circuitry via a communications link having higher latency than a burst request pulse path (the out-of-band communications in figure 1 is interpreted as having a higher latency than the in-band-communication of fig 8).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Sarwat (US 10,637,294).
With respect to claim 13, this is an alternative rejection.  Ishibashi does not expressly disclose the control circuitry is configured to switch one or more switching devices of the inverter to recover residual energy stored in a resonant tank of the inverter at the end of a burst.  Sarwat discloses an inverter (fig 4) and a controller (see fig 5) that is configured to switch one or more switching devices (SF) of the inverter to recover residual energy stored in a resonant tank of the inverter at the end of a burst (mode 7; see col. 7, lines 2-10).  
Ishibashi and Sarwat are analogous because they are from the same field of endeavor, namely inverters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Ishibashi to include the configuration of the controller.  The motivation for doing so would have been the combination of prior art elements according to known methods to yield predictable results.  Id.  
The claim only broadly recites what the controller is configured to control.  The claim does not actually recite the switch as a distinct claimed limitation.  The claim also does not recite the functionality of actually controlling the switch.
With respect to claim 14, Sarwat discloses the control circuitry is configured to connect a damping resistor (fig 4, Req) across a resonant tank of the inverter at the end of a burst to provide a quiet channel for sensing a burst request pulse.  The references are analogous, as discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836